Citation Nr: 0716889	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-43 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for malaria.  

3.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an increased evaluation for degenerative 
changes of the lumbar spine with low back strain, currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999, October 1999, and July 
2002 rating determinations of the New York, New York 
Department of Veterans Affairs (VA) Regional Office (RO).  

The October 1999 rating decision denied entitlement to 
service connection for malaria.  In April 2000, the veteran 
asked for "re-consideration" of this decision.  The Board 
has construed this statement as a timely notice of 
disagreement with the October 1999 decision.  The RO has 
recognized a notice of disagreement received in 2002, but 
issued a statement of the case that considered the claim on 
the merits.

The veteran perfected an appeal with regard to entitlement to 
an earlier effective date for the grant of service connection 
and a 70 percent evaluation for PTSD.  In the notice of 
disagreement, the representative argued that the effective 
date for service connection and the 70 percent rating should 
have been July 1, 1998.  The veteran had previously argued 
for July 1, 1998 effective dates.  In a November 2004 rating 
decision, the RO granted an effective date of July 1, 1998 
for service connection and the 70 percent evaluation for 
PTSD.  This is considered a full grant of the benefits sought 
on appeal.  See AB v. Brown, 6 Vet. App. 93 (1994) (a 
claimant may choose to limit the appeal to less than the 
maximum benefit provided under law).


FINDINGS OF FACT

1.  Any current tinnitus is not of service origin.

2.  Current malaria, or its symptoms, has not been 
demonstrated.

3.  Prior to June 23, 1999, PTSD symptomatology caused 
deficiencies in most areas without total social and 
occupational impairment. 

4.  Since June 23, 1999, PTSD has resulted in symptoms 
approximating total social and occupational impairment.

5.  The veteran's low back disability is manifested by 
limitation of forward flexion to 30 degrees, and mildly 
decreased muscle strength in the right lower extremity.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Malaria was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  The criteria for an evaluation in excess of 70 percent 
for PTSD were not met at any time prior to June 23, 1999.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.130, Diagnostic Code 9411 (2006).

4.  The criteria for a 100 percent rating for PTSD have been 
met since June 23, 1999.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411.

5.  The criteria for an evaluation of 50 percent for 
degenerative changes of the lumbar spine with low back strain 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 4.124a; Diagnostic 
Codes 5235, 5243, 5292, 5293, 5295, 8520 (2002, 2003 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A May 2002 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the 
claims, what types of evidence VA would undertake to obtain, 
and what evidence the appellant was responsible for 
obtaining.  The letter did not explicitly tell him to submit 
all relevant evidence in his possession, but it did tell him 
to submit medical evidence in his possession, and to tell VA 
about relevant evidence or send the evidence itself.  He was 
thereby put on notice to submit relevant evidence in his 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but with 
regard to the service connection claims was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  The VCAA letter did provide notice as to a rating 
with regard to the increased and higher initial rating 
claims.

As the Board concludes below that the preponderance of the 
evidence is against the service connection claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The PTSD appeal arose from the initial grant of service 
connection.  Once service connection is granted, the claim is 
substantiated and further notice is not required with regard 
to disagreement as to the initial rating.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  With regard to 
the back claim, an effective date will be set in a subsequent 
decision by an agency of original jurisdiction.  Since no 
effective date is being set in this decision, there is no 
prejudice from lack of notice on that element.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial decisions.  The timing deficiency was cured by 
readjudication after the denials.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded necessary VA examinations with 
regard to all of the issues on appeal.  As such, no further 
action is necessary to assist the claimant with the claim.

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus

The veteran's service medical records reveal no complaints or 
findings of tinnitus in service.  There is also no evidence 
of tinnitus in the years immediately following service.  

At the time of a January 1968 VA examination, the veteran's 
hearing was noted to be "ok."  There were no reported 
complaints or findings of tinnitus.

At the time of an April 2002 VA audiological evaluation, the 
veteran denied having tinnitus.  

At the time of his August 2004 VA audiological examination, 
the veteran indicated that his primary duty in service was 
demolition.  He reported several incidents where he was 
exposed to loud explosions from enemy attacks.  He stated 
that he lost consciousness for an unknown period of time on 
two occasions.  The veteran reported that he only had 
tinnitus in his right ear from time to time.  He described 
the sound as akin to a siren and rated the severity as 8/10.  

The examiner noted that the medical evidence showed that two 
years ago the veteran did not report or complain of tinnitus.  
She stated that it was less likely than not that his tinnitus 
was related to his military service.  

38 U.S.C.A. § 1154(b) provides that, with respect to combat 
veterans, "The Secretary shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.").

Essentially, 38 U.S.C.A. § 1154 provides a factual basis upon 
which a determination can be made that a particular disease 
or injury was incurred or aggravated in service, but it does 
not provide a basis to link etiologically the appellant's 
service to the current condition. See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).

The veteran's reports of exposure to noise in combat are 
consistent with the circumstances of his service.  The 
element of an in-service injury is, therefore, satisfied.

The most recent VA examination documents current tinnitus, 
and thereby satisfies the requirement that there be a current 
disability.

There is, however, no evidence linking current tinnitus to 
the in-service noise exposure or to any other disease or 
injury in service.  The veteran has not reported, nor does 
the record document a continuity of symptomatology since 
service.

The only competent medical opinion was provided by the VA 
examiner in August 2004.  That examiner noted the absence of 
symptoms as recently as two years prior to the examination 
and provided an opinion that was against a link between 
current tinnitus and service.

The preponderance of the evidence is against the claim; 
therefore, reasonable doubt does not arise, and the claim is 
denied.  38 U.S.C.A. § 5107(b).

Malaria

The service medical records are negative for complaints or 
treatment of malaria.  The separation examination provides no 
evidence of malaria.  

On VA examination in August 2004 the examiner observed that 
there was no history of malaria in the veteran's service 
medical records.  The examiner noted, however, that the 
veteran indicated the onset of symptoms in 1967.  He stated 
that he had chills and sweats and was hospitalized for one 
week.  He reported taking pills for a total of 13 months.  
The veteran stated that he had had shaking chills 6 months 
ago and that he drank tonic water to alleviate them.  There 
had been no cycle of chills/fever for years.  

Physical examination revealed that this condition was not 
present.  The veteran had a stable weight and was well 
developed and nourished.  There was no malnutrition.  There 
was no pallor and no jaundice.  A diagnosis of history of 
malaria, inactive, with no residuals, was rendered.  

While the veteran is competent to report symptoms of malaria, 
as a lay person, he is not competent to render a medical 
diagnosis or associate symptoms with malaria. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The record documents no findings of malaria or its residuals 
in the decades since service.  While the veteran reported 
symptoms approximately six months prior to the August 2004 
examination, no medical professional has linked these 
symptoms to malaria.  The veteran has not reported a 
continuity of symptomatology; indeed, he acknowledges that 
there had been no symptoms of chills and fever for many 
years.  The only competent opinion as to whether the veteran 
has current malaria or malaria residuals was provided by the 
August 2004 examiner.  That opinion was against finding a 
current disability.

Given that the only competent opinion is against finding a 
current disability, the weight of the evidence is against the 
claim and it is denied.  38 U.S.C.A. § 5107(b).

Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

PTSD

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating criteria for PTSD are as follows:

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2006).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns, (e.g., 
an occasional argument with family members).  Scores ranging 
between 71 and 80 reflect symptoms that are transient and 
expectable reactions by psychosocial stressors (e.g., 
difficulty concentrating after family argument, no more than 
slight impairment in social, occupational, or school 
functioning).  Scores ranging between 61 and 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  Id., see Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

At the time of a November 1998 VA examination, the veteran 
reported that he had been married for the past 32 years.  He 
noted that his marriage had been conflictive for the past 10 
or 12 years.  The veteran reported that he worked as a 
supervisor at a cemetary.  He had worked at the cemetary for 
the past 34 years.  The examiner rendered a diagnosis of PTSD 
and assigned a GAF score of 55.  He described the veteran's 
psychiatric incapacity as moderate.  

In a May 1999 letter, the Director of the VA PTSD program at 
the Brooklyn Campus found the veteran to have chronic PTSD.  
He assigned a GAF score of 60.  

At the time of a June 23, 1999, VA examination, the veteran 
was noted to be still working at a cemetary, as he had done 
for the past 34 years.  He reported having increasing 
problems at work and stated that he had been frequently 
criticized for his performance.  He was fearful of loosing 
his job.  The veteran indicated that he had only been 
promoted twice in the past 35 years.  He reported that he was 
still married to his wife, but was arguing with her more 
frequently.  He did not like to go out and socialize and he 
felt very uncomfortable in restaurants and when around 
crowds.  The veteran described his relationship with his two 
children as tense.  He frequently argued with them.

Following examination, the examiner rendered a diagnosis of 
PTSD and assigned a GAF score of 45.  He noted that the 
veteran's PTSD symptomatology appeared to have worsened 
considerably since he was last evaluated in 1998.  He was 
experiencing more intense and more frequent nightmares, panic 
attacks, and more difficulty at work and at home.  His 
psychiatric impact was described as severe.  

In a November 2000 letter, the PTSD Program Director 
indicated that the veteran's social phobias caused a great 
deal of tension within his family, who did not understand why 
he refused to participate in social events.  He was still not 
able to share with his family the continual psychological 
pain he experienced on a daily basis as a result of his tour 
in Vietnam.  

The examiner noted that not only had the veteran's behavior 
affected his family relationships, it now also affected his 
work performance.  He had used work as a means of reducing 
some psychological discomfort, but had now been relieved of 
most of his work responsibilities.  He had had increasing 
episodes of explosive outbursts and irritability along with 
an inability to interact with his co-workers or supervisors, 
which were contributing factors to management's decision.  He 
believed that he had not been terminated due to his longevity 
on the job.  The examiner noted that even on medications, the 
veteran's PTSD and depression symptoms had not only persisted 
but there had been an exacerbation of symptoms.  

In an August 2001 letter, the Director of the VA PTSD Program 
indicated that the veteran's condition put a strain on his 
relationship with his family and his work environment.  He 
noted that the veteran went to great lengths to avoid any 
social contacts and that his phobic actions had become more 
pronounced.  The veteran's prognosis remained very guarded.  

At the time of a June 2002 VA examination, the veteran was 
again noted to be employed at the cemetary.  The veteran 
indicated that he did not really do anything other than sit 
there.  He was noted to have two children.  The veteran 
stated that he and his wife did not get along and that they 
slept in separate bedrooms.  He reported that he had no 
friends.  The veteran noted that he had been feeling 
depressed and stressed out lately.  Following examination, a 
diagnosis of PTSD was rendered.  The examiner assigned a GAF 
score of 45.  He stated that the veteran's PTSD symptoms had 
been exacerbated since 9/11.  He noted that the veteran was 
in considerable distress and that this had increased since 
his last evaluation.  His psychiatric incapacity was 
described as severe.  

At the time of an August 2004 VA examination, the veteran's 
wife noted a significant decline in the veteran's 
functioning.  She stated that the veteran was not sleeping at 
all.  He had refused to work over the past week and had 
stopped taking care of his basic hygiene.  He would not 
shower or brush his teeth.  She also noted that the veteran 
had constant irritability.  

The veteran reported having a job as an equipment manager at 
the cemetary.  He noted that all his responsibilities had 
been taken away at work and that he essentially did nothing.  
He stated that he only had a job because a friend of the 
family had gotten him a job and he had been there for over 30 
years.  He indicated that they would not let him go.  The 
veteran noted that he had not gone to work over the past week 
because he did not want to.  He reported that he was not 
sleeping at all.  

The veteran indicated that his wife did everything for him 
and that he was totally dependent on her.  He spent his days 
in the house and had trouble paying attention.  He noted 
having a distant relationship with his son and daughter.  The 
veteran indicated that he was unable to stay inside at his 
son's wedding reception and reported staying on the patio 
outside.  He had no friends or social involvement.  

Mental status examination revealed the veteran was 
disheveled, unshaven, and looked unkempt.  He was quite 
fidgety.  The veteran was cooperative with the interview.  He 
described his mood as annoyed and his affect was irritable.  
Speech was generally within normal limits.  The veteran 
reported thinking about suicide, questioning why he was 
alive, though thoughts of the family stopped him.  He had no 
current plan or intent to kill himself.  There was no 
homicidal ideation.  The veteran had no hallucinations or 
delusions.  Memory was problematic.  He could not even 
remember to take his medication.  He had great difficulty 
concentrating and sustaining attention, which had 
significantly impacted his work.  Insight was good and 
judgement was fair.

The examiner rendered a diagnosis of PTSD and assigned GAF 
score of 41.  He stated that the overall impression was that 
the veteran had severe PTSD which had worsened in recent 
months getting to the point where he had been unable to go to 
work.  He also had not maintained his personal hygiene and 
become totally dependent on his wife to manage even the 
smallest facts of daily living.  The examiner noted that the 
veteran's irritability and anger had also been causing 
problems for him, in that he would frequently get into fights 
with others.  

The examiner stated that the only reason that the veteran was 
employed was because of his long relationship with the 
company and the connection to family relations.  He noted 
that the veteran would not be employable under any other 
conditions.  

In November 2004, the veteran's wife reported that "his so-
called job at the cemetery" involved her delivering him to 
the cemetery office every morning.  There he would sit in a 
chair in separate room so that he could sleep until she 
picked him up or gave him medication.  She related that he 
did not actually work, but was able to receive a pay check 
because of the patriotism of his employer and his support for 
Vietnam veterans.

Prior to June 23, 1999, the veteran was reportedly able to 
engage in employment and maintain relationships with co-
workers and his wife.  These relations were apparently 
impaired but existent.  This evidence shows that he was not 
experiencing total social or occupational impairment.  Hence 
his disability did not meet or approximate the criteria for a 
100 percent rating.  

Beginning with the June 23, 1999, examination the veteran has 
reportedly had essentially no friendships.  While he remains 
with his wife, he has not been able to get along with her or 
his children.  He has continued to receive a salary, but all 
the evidence is to the effect that he has not actually been 
able to perform any work.  The most recent examiner 
explicitly concluded that the veteran would be incapable of 
gainful employment outside of his current sheltered 
environment.  He has consistently received GAF scores 
indicative of an inability to maintain employment of social 
relationships.  In short, this record shows that his symptoms 
approximate the criteria for total social and occupational 
impairment.  Accordingly, a 100 percent rating is warranted 
for PTSD for the period since June 23, 1999.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Degenerative Changes of the Lumbar Spine with Lumbar Strain

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2006).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under the rating criteria in effect prior to prior to 
September 23, 2002, a 20 percent disability evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in standing position.  A 40 percent disability evaluation is 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

A 20 percent disability evaluation is also warranted for 
moderate limitation of the lumbar spine.  A 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

A 20 percent disability evaluation was also assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) to Diagnostic Code 5293 provides that when 
evaluating on the basis of chronic manifestations; evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provided that if intervertebral disc syndrome was 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The regulations regarding diseases and injuries to the spine 
were again revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under a General Rating Formula for Diseases 
and Injuries of the Spine as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.	100

Unfavorable ankylosis of the entire thoracolumbar spine 
	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 	40

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 	20

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The criteria for evaluating intervertebral disc disease were 
essentially unchanged, except that the diagnostic code for 
that disability was changed to 5243.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

At the time of a June 2001 VA examination, the veteran 
complained of chronic low back pain and stiffness with 
occasional radiation to the right lower extremity.  He took 
Advil and Motrin without much relief.  He occasionally used a 
lumbosacral corset.  He reported that he had no flare-ups, 
but had back pain when ambulating over 20 feet.  

Physical examination revealed forward flexion limited to 60 
degrees, extension to 20 degrees, and right and left rotation 
to 30 degrees.  Pain was the only limiting factor.  The 
veteran had a stiff and antalgic posture.  There was 
tenderness on palpation.  The veteran had hypoflexia.  X-rays 
revealed degenerative disc disease at L1-2.  A diagnosis of 
degenerative disc disease of the lumbar spine was rendered.  

At the time of a June 2002 VA examination, the veteran 
complained of a constant dull ache with intermittent sharp 
pains associated with stiffness and lack of endurance.  He 
treated himself with Motrin.  Flare-ups occurred 10 to 15 
times per day and lasted several minutes.  Alleviating 
factors included rest.  The veteran had to stop all activity 
and rest when the flares occurred.  He used a straight cane 
for ambulation.  The veteran indicated that he was unable to 
stand or walk for prolonged periods.  

Physical examination revealed flexion to 30 degrees actively 
and 45 degrees passively, extension to 15 degrees actively 
and 25 degrees passively, and right and left bend to 20 
degrees actively and 25 degrees passively.  Pain was present 
throughout range of motion and was additionally limited when 
flares occurred.  There was evidence of bilateral lumbar 
paraspinal muscle tenderness and spasm.  There was no 
postural or neurological abnormality.  A MRI of the 
lumbosacral spine revealed mild degenerative arthritis and a 
disc desiccation with mild disc bulges at L1-2, L2-3, and L3-
4.  Diagnoses of chronic low back pain; degenerative 
osteoarthritis, lumbar spine; disc desiccations and disc 
bulges of the lumbar spine; and chronic lumbosacral strain 
were rendered.  

At the time of an August 2004 VA examination, the veteran 
complained of low back pain with radiation that varied in 
intensity.  It came on with prolonged standing or walking.  
The only limiting factor was pain.  The veteran had numbness 
in his right lower extremity at times.  He walked with a 
straight cane and wore a lumbar corset at work.  He was only 
able to walk 1/4 mile.  The veteran indicated that he needed 
help with dressing and showering at times.  

Physical examination revealed flexion to 35 degrees with pain 
at 30 degrees.  Extension was from 0 to 50 degrees with pain.  
Right and left lateral flexion and rotation were to 16 
degrees with pain after 10 degrees.  Pain increased with 
repetitive motion.  There was bilateral tenderness at the 
lumbar sacral paraspinals.  

Neurological examination revealed that sensation was intact.  
There was decreased right lower extremity muscle power to 
three plus by five.  The reflexes were symmetrical.  There 
was positive straight leg rasing on the right.  A diagnosis 
of degenerative disc disease and degenerative joint disease 
of the lumbar sacral spine with radiculopathy was rendered. 

Recent examinations have shown that with consideration of 
pain, the veteran has limitation of forward flexion to 30 
degrees.  Under the newest rating criteria, such limitation 
of motion warrants a 40 percent rating.

The most recent examination documented what was described as 
mild radiculopathy in the right lower extremity.  This 
radiculopathy consisted of some loss of muscle strength.  
Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, mild 
incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  There is no evidence of additional nerve 
involvement or of a more severe disability.

Combining a 40 percent rating for the orthopedic component of 
the back disability with a 10 percent rating for its 
neurologic component yields a combined evaluation of 50 
percent.  38 C.F.R. § 4.25.

A higher evaluation would be warranted under the intermediate 
rating criteria in effect from September 2002 to September 
2003.  The veteran has loss of two-thirds of the normal range 
of forward flexion, which would equate to severe limitation 
of motion under old DC 5292.  The rating criteria for 
neurologic disability were the same.  Hence, he would be 
entitled to a combined 50 percent rating. 

Under the oldest version of the rating criteria, an 
evaluation in excess of 50 percent would have required 
intervertebral disc disease that was profound.  The veteran's 
disc disease has been found to be only mild, and the most 
recent examination noted his reflexes to be present and 
symmetrical.  Accordingly, his disability does not 
approximate the criteria for a 60 percent rating under the 
oldest rating criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 47, 4.21.

Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards." 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by 
that the service-connected low back disorder has resulted in 
any periods of hospitalization.  Moreover, there have been no 
reports that the back disability has interfered with 
employment.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for tinnitus is denied.

Service connection for malaria is denied.  

An initial evaluation in excess of 70 percent for PTSD for 
the period prior to June 23, 1999 is denied.  

A 100 percent evaluation for PTSD for the period beginning 
June 23, 1999 is granted.

A 50 percent rating for degenerative changes of the lumbar 
spine with low back strain is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


